Title: Peter S. Du Ponceau to Thomas Jefferson, 9 June 1818
From: Du Ponceau, Peter Stephen
To: Jefferson, Thomas


            
              Dear Sir
              Philadelphia
9th June 1818
            
            I have the honor of enclosing to you the Prospectus of the first Volume of our Historical Transactions now in the press. You will see by it that your Alumni are not idle, & you will, no doubt, rejoice in the good effects of the encouragement which you have constantly given to our Society, & particularly to this Committee, who Still solicit the continuation of your patronage.
            
              I have the honor to be With the greatest respect Dear Sir Your most obedt huml servt
              Peter S. Du Ponceau
            
          